MEMORANDUM **
Sadie Singh and her family (the “petitioners”), natives and citizens of South Africa, petition pro se for review the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) denial of their applications for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a. Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The petitioners’ contention that the BIA’s streamlining procedures violate due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Substantial evidence supports the IJ’s determination that the petitioners did not establish they were persecuted on account of their Indian ethnicity because they testified inconsistently about the motivation for the crimes committed against them and they submitted no corroborating evidence to support their claim. See Chebchoub, 257 F.3d at 1044-45.
Because the petitioners failed to establish their eligibility for asylum, they necessarily failed to meet the higher burden required to demonstrate eligibility for *757withholding of deportation. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioner’s voluntary-departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.